Filed 10/21/20 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                  2020 ND 214

State of North Dakota,                                  Plaintiff and Appellee
      v.
Melford Ernest Trefethren, Jr.,                     Defendant and Appellant

                                  No. 20200116

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Steven E. McCullough, Judge.

AFFIRMED.

Per Curiam.

Derek K. Steiner, Assistant State’s Attorney, Fargo, ND, for plaintiff and
appellee.

Kiara C. Kraus-Parr, Grand Forks, ND, for defendant and appellant.
                              State v. Trefethren
                                 No. 20200116

Per Curiam.

[¶1] Melford Ernest Trefethren, Jr. appeals from a criminal judgment
sentencing him to twenty years of imprisonment, first to serve two years with
the balance suspended, and a concurrent sentence on a second charge to serve
two years of imprisonment. We summarily affirm under N.D.R.App.P.
35.1(a)(4) and (7).

                                        I

[¶2] In March 2020, Trefethren pleaded guilty to possession with intent to
manufacture or deliver marijuana and possession of a schedule I
hallucinogenic. On Count I, Trefethren was sentenced to twenty years of
imprisonment, first to serve two years with the balance suspended and credit
for time served, and two years of supervised probation. On Count II, Trefethren
was sentenced to serve a concurrent sentence with Count I for two years of
imprisonment with credit for time served.

[¶3] On appeal, Trefethren argues the district court abused its discretion by
imposing the sentence without adequately considering the sentencing factors
set forth in statute. We summarily affirm under N.D.R.App.P. 35.1(a)(4) and
(7); see State v. Lyon, 2020 ND 34, ¶ 7, 938 N.W.2d 908 (“[A] district court need
not explicitly reference the factors listed in § 12.1-32-04.”) (citation omitted).

[¶4]   Jon J. Jensen, C.J.
       Daniel J. Crothers
       Gerald W. VandeWalle
       Jerod E. Tufte
       Lisa Fair McEvers




                                        1